DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group I in the reply filed on 11/18/2021 is acknowledged.

Claim 30 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/18/2021.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 16-29 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

Regarding claim 16, it is unclear if the free-radical cross-linking of the first line of step II is the same free-radical cross-linking as recited in line 4 of step II because there is sufficient antecedent basis to recite “the free-radical cross-linking of the resin” however Applicant has chosen to use the article “a” typically reserved for the first introduction of a method step.  Therefore, it is unclear, vague and indefinite how many free-radical crosslinking steps are present in the claim 1, step II.  Therefore, the claim is properly held as indefinite for the purposes of 35 U.S.C. 112(b) and rejected under that statute.

Similarly, it is unclear, vague and indefinite whether the applying a composition of an initiator for “a” free-radical crosslinking of the resin of step VII is the same or a different step as the similarly claimed step of step II).  Therefore, the claimed subject matter is further unclear, vague and indefinite for the purposes of 35 U.S.C. 112(b).
For the purposes of compact prosecution, Examiner has interpreted that these two steps are referring to the same composition/method step in both step II and step VII) and that it is a mere duplication of method steps to form a second layer on the substrate/stage.

Regarding claim 16, step VIII it is unclear if the previously joined to the carrier step of line 2 refers to step VI or III.  For the purposes of compact prosecution, Examiner has interpreted that the steps are repeated at least three times in the recited method, twice in the body of the claim as recited and then the repetition step at the end of the claim.

Regarding claim 16, the standards recited in the claimed subject matter (ISO 2884-1, 6721-10) render the claimed subject matter unclear, vague and indefinite because standards for 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16, 21-22, 25, 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Vermeer (US 8905739) and further in view of Oliver (US 2005/0040564), and Pecorini (US 2009/0181202). 

Regarding claim 16, Vermeer discloses a process (see additive production layer-wise production method of title, abs) for producing an article (see three-dimensional object of title, abs) comprising the steps of:
Providing a layer on a substrate (see layer of liquid on conveyor 6 of Fig. 1);
Energizing (see UV light of LED array 32/solidifier 9) the layer so that at least one crosslinked volume according to the first selected cross section of the article (any cross section/shape article can read on this step – the cross-section of Fig. 7);
Removing the carrier (see vertical motion of carrier-plate/z-stage 14 of Fig. 1) including the at least one crosslinked volume joined to the carrier (see object 5 with cured volume 4); 
Repeating the previous steps until the article is formed (see repetition of col. 1, ll. 47 – the steps of the method are repeated to build up the object).

Vermeer does not disclose:
Applying a composition comprising contacting an initiator with associated cross-section with the at least one crosslinkable volume with a carrier.
In the same field of endeavor of additive manufacturing (see title, abs), Oliver discloses a patterning step to the resin/monomer and initiator ([0020]).
To pattern the initiator onto the resin/monomer as in Oliver in the method of Vermeer had the benefit of creating appropriate spacing of the curable material (Id.), which was desirable in Vermeer.


In the same field of endeavor of resin article producing methods (See title, abs) and reasonably pertinent to the problem Vermeer was trying to solve regarding resin properties, Pecorini discloses: a resin with a viscosity which is a species of the claimed range.  Pecorini [0010] discloses a sheer thinning resin and [0687] discloses a resin BMI12 with a viscosity of ca. 8 mPa-sec which is a species that can read on the claimed genus.  
See MPEP 2143 regarding the obviousness of similar and approaching ranges.  See MPEP 2143 regarding the anticipation/obviousness of similar, overlapping and approaching ranges.  Please demonstrate unobvious differences between the recited material properties and the method of the cited prior art to overcome this rejection.
To use the resin of Pecorini in the additive manufacturing method of Vermeer would have been the selection of a known design for its intended uses as Vermeer recognizes that most any resin can be utilized in its additive manufacturing methods, and one of ordinary skill in the art would have optimized the resin viscosity, an art-recognized variable, before the effective filing date.  See MPEP 2144.01 regarding the obviousness of selection of a known design for its intended uses, which was desirable in Vermeer.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the resin with a specific viscosity of Pecorini and the photoinitiator patterning of the liquid resin/monomer of Oliver with the additive manufacturing method of Vermeer to arrive at the claimed invention before the effective filing date because doing so was the selection of a known designs/materials for their intended uses and was the modification of art-recognized viscosity variables before the effective filing date, which was desirable in Vermeer.

21, the combination Vermeer/Oliver/Pecorini renders obvious: wherein the initiator is a free-radical initiator which is UV activated (the UV light of Vermeer reads).

Regarding claim 22, the combination Vermeer/Oliver/Pecorini discloses wherein the energizing step IV) and/or step IX) is effected by irradiation with UV light (see Vermeer UV radiation).

Regarding claim 25, the combination Vermeer/Oliver/Pecorini renders obvious: relative motion between the carrier and the substrate (see Vermeer Fig. 1).
The cited combination Vermeer/Oliver/Pecorini further discloses: monitoring (storing information related to) the distance between the carrier and the substrate and/or between the carrier and the surface of the layer.  See control device/controller of Vermeer which necessarily stores information related to the distance between the carrier and the substrate during normal operation of the apparatus. 
That the relative movement is interrupted upon falling below a predetermined distance is considered an optional/contingent limitation.  It is a logical check that any distance in the threshold can read on (if the distance threshold is larger than the arm on the gantry/carrier itself, then motion of the apparatus will never be interrupted).  That the motion is interrupted when it is below a predetermined threshold is considered an optional/contingent limitation that need not be present to read on the claimed subject matter.

Regarding claim 27, Examiner has interpreted that in the combination Vermeer/Oliver/Pecorini that the second and third deposited layers are contacting solely the layers beneath/between the most recently deposited layer and the substrate and that is not considered to contact the substrate directly. 

28, the combination Vermeer/Oliver/Pecorini discloses: wherein the substrate is in the form of a movable conveyor belt having a side carrying the layer. Vermeer Fig. 1 has a conveyor 6.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Vermeer (US 8905739) and further in view of Oliver (US 2005/0040564), Pecorini (US 2009/0181202), and Willis (US 2016/0067921). 

Regarding claim 23, the combination Vermeer/Oliver/Pecorini does not disclose wherein the substrate/platform is at least partially transparent (see [0054]) in respect of the energy used for energizing in step IV) and/or step IX).
In the same field of endeavor of additive manufacturing using bottom-up approaches (See title, abs, Fig. 4), Willis discloses wherein the substrate/platform is at least partially transparent (see [0054]) in respect of the energy used for curing.
To add the transparent substrate/platform/carrier of Willis to the additive manufacturing method of Vermeer had the benefit that it allowed for the curing radiation to pass through the structures of the apparatus and be absorbed by the resin, which was desirable in Vermeer.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the transparent materials/window for the construction of the carrier/substrate/platform of Vermeer to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the curing/actinic radiation to pass through the intervening structure(s) of the apparatus in the recited method steps, thereby being absorbed by the resin, which was desirable in Vermeer.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Vermeer (US 8905739) and further in view of Oliver (US 2005/0040564), Pecorini (US 2009/0181202) and Sun (US 2016/0288376). 

Regarding claim 24, the combination Vermeer/Oliver/Pecorini does not disclose wherein an absorber and/or an inhibitor for the free-radical crosslinking of the resin is applied adjacent (nearby) to crosslinkable volumes.
In the same field of endeavor of additive manufacturing using the bottom-up approach ([0005]), Sun (US 2016/0288376) discloses: an inhibitor for the free-radical crosslinking of the resin ([0009]) is applied adjacent (nearby) to crosslinkable volumes. 
To add the curing inhibitor of Sun to the additive manufacturing method of Vermeer had the benefit that it allowed for the benefit that it prevented curing of the resin at room temperature/with ambient radiation, which was desirable in Vermeer.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the cur inhibitor of Sun with the method of additive manufacturing of Vermeer to arrive at the claimed invention before the effective filing date because doing so had the benefit that it prevented the curing of the resin at room temperature/with ambient radiation, which was desirable in Vermeer.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Vermeer (US 8905739) and further in view of Oliver (US 2005/0040564), Pecorini (US 2009/0181202), and El-Siblani (US 2015/0231831). 

Regarding claim 26, the combination Vermeer/Oliver/Pecorini does not disclose wherein the contacting in steps III) and/or VIII) is/are performed such that it comprises performing a relative movement of the carrier towards the substrate, monitoring the contact pressure between 
In the same field of endeavor of additive manufacturing (see title, abs), El-Siblani discloses monitoring the contact pressure with a sensor between the substrate and the platform (claim 42).
To add the pressure/force sensor of El-Siblani to the method of Vermeer had the benefit that it allowed for the determination of when excess solidifiable material has been squeezed out ([0222]) from between the substrate and platform/carrier, which was desirable in Vermeer.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the pressure/force sensor of El-Siblani with the additive manufacturing method of Vermeer to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the determination of when excess solidifiable material has been squeezed out from between the substrate and the platform/carrier, which was desirable in Vermeer.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Vermeer (US 8905739) and further in view of Oliver (US 2005/0040564), Pecorini (US 2009/0181202), and Takikawa (US 2002/0051830).

Regarding claim 29, the combination Vermeer/Oliver/Pecorini does not disclose wherein a plurality of different free-radically crosslinkable resins are employed in the individual steps VII).
In the same field of endeavor of additive manufacturing, Takikawa discloses use of multiple of resins simultaneously.  [0049].

Therefore, it would have been obvious to one of ordinary skill in the art to combine the use of multiple resins simultaneously of Takikawa in the additive manufacturing method of Vermeer to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the creation of objects with different colors, which was desirable in Vermeer.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 




/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                                                                                                                                                                                        
/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743